TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MARCH 8, 2013



                                       NO. 03-12-00072-CV


Chris Traylor, Commissioner, Texas Department of Aging and Disability Services; The Texas
Department of Aging and Disability Services; Thomas Suehs, Executive Commissioner of The
  Texas Health and Human Services Commission; and Texas Health and Human Services
                                 Commission, Appellants
                                             v.

     Oakview Healthcare Residence, Ltd., d/b/a Oakview Healthcare Residence, Appellee


          APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
            AFFIRMED IN PART; REVERSED AND DISMISSED IN PART --
                       OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s judgment

pertaining to the denial of the plea to the jurisdiction as to the sovereign immunity of the Texas

Health and Human Services Commission (HHSC); and Thomas Suehs, Executive Commissioner of

the Texas Health and Human Services Commission (Suehs): it is ORDERED, ADJUDGED and

DECREED by the Court that the judgment denying the plea to the jurisdiction as to the sovereign

immunity of HHSC and Suehs is reversed and that these claims are dismissed for lack of

subject-matter jurisdiction; the judgment in all other respects is affirmed, in accordance with our

opinion. It is FURTHER ordered that each party shall bear their own costs relating to this appeal,

both in this Court and the court below; and that this decision be certified below for observance.